Title: From Thomas Jefferson to Joseph Bradley Varnum, 26 December 1807
From: Jefferson, Thomas
To: Varnum, Joseph Bradley


                        
                            Dec. 26. 07
                        
                        Th: Jefferson presents his respects to the Speaker and sends him the inclosed to be used in any way he thinks
                            proper either for making known the grounds of Dr. Waterhouse’s appointment, or for exonerating all others from any
                            participation in it. he salutes him with great esteem.
                    